Citation Nr: 0621810	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints of 
anxiety, irritability, sleep disturbance, lack of 
concentration, and social withdrawal as well as objective 
evidence of treatment for PTSD that has responded to 
medication.  There is no evidence of flattened affect, 
thought disorder manifested by speech abnormality, impairment 
of cognition, memory, or judgment, panic attacks, 
hallucinations, obsessional rituals, or suicidal or homicidal 
ideation.  The veteran is married and has good relations with 
extended family members.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.16, 
4.130, Diagnostic Code 9411 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999);  see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The higher the score, the better the 
functioning of the individual.  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  The next higher 70 percent rating is appropriate when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  

A score of 1-10 illustrates "[p]ersistent danger of severely 
hurting self or others (e.g., recurrent violence) OR 
persistent inability to maintain minimal personal hygiene OR 
serious suicidal act with clear expectation of death.  Id.  

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of  21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A score of 81 to 90 illustrates "absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members)."  Id.  

A score of 91 to 100 represents "superior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his or her 
many positive qualities.  No symptoms."  Id.  

The record reflects subjective complaints of anxiety, 
irritability, sleep disturbance, lack of concentration, and 
social withdrawal.  Objectively, there is evidence of 
treatment for PTSD that has responded to medication.  
However, there is no evidence of flattened affect, thought 
disorder manifested by speech abnormality, impairment of 
cognition, memory, or judgment, or panic attacks.  
Furthermore, there is no evidence of hallucinations, 
obsessional rituals, or suicidal or homicidal ideation.  The 
veteran was employed as an automobile insurance estimator, 
where his relationship with coworkers was fair, for nearly 20 
years until his retirement in May 2004.  The veteran is 
treated through bimonthly psychotherapy sessions and 
medications management with a private psychiatrist who 
assessed the veteran with a GAF score of 50.  

In March 2004, the VA medical examiner, having reviewed the 
veteran's private medical records, assessed the veteran with 
a GAF score of 47 and concluded that he appeared to be more 
affected by the intrusive recollections of war and more 
depressed probably due to recent developments with his 
deteriorating liver condition, providing evidence against 
this claim.

With respect to social functioning in particular, the record 
reflects that the veteran has been through several divorces 
and his current spouse, who he has also separated from in the 
past, reports that he is volatile and difficult to live with.  
However, he has good relationships with extended family 
members.  

Although the veteran asserts past difficulties with 
employment due to his bad temper, the evidence of record for 
the applicable rating period fails to demonstrate any 
significant impairment of work relationships.  In this 
regard, it is important for the veteran to understand that 
without having some problems with his PTSD the current 50 
percent evaluation could not be justified.  Thus, the Board 
finds that the overall disability picture does not more 
nearly approximate the criteria for the next highest rating 
for PTSD. Id.        

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  First, there is no evidence of any 
psychiatric hospitalization for PTSD.  In addition, as 
discussed above, although the veteran retired from his place 
of employment in May 2004 early due to his deteriorating 
liver condition, there is no indication that his departure 
was related in any way to his service-connected PTSD.  In 
fact, during the March 2004 VA examination, he described his 
relationship with his supervisors and co-workers as fair.    

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  That is, there is no 
objective evidence of more significant disability from PTSD 
than what is already compensated by the evaluation currently 
in place.  Therefore, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
50 percent for PTSD.  The appeal is denied.         

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2002 and June 
2003, as well as information provided in the April 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Although the veteran was not informed by the RO to 
provide all relevant evidence in his possession prior to the 
May 2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by letter dated April 2006, the RO 
provided information about the evidence the veteran needed to 
evaluate his disabilities and determine the beginning date of 
any payment to which he may be entitled. Id.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as a 
VA examination.  In addition, the veteran provided medical 
records from his private psychiatrist and lay evidence in the 
form of personal statements and statements from friends and 
family.  He has not identified or authorized the RO to obtain 
any other evidence and, by letter dated November 2004, has 
stated his desire for the VA to not contact his moat recent 
employer.  The Board finds no indication or allegation that 
additional pertinent evidence remains outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


